NOTICE: NOT FOR PUBLICATION.
       UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT
          PRECEDENTIAL AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
            ARIZONA COURT OF APPEALS
                                DIVISION ONE


                      STATE OF ARIZONA, Appellee,

                                       v.

             ALFONSO QUIROZ VILLALOBOS, Appellant.

                            No. 1 CA-CR 14-0068
                             FILED 1-6-2015


          Appeal from the Superior Court in Maricopa County
                       No. CR2012-165742-002
                The Honorable Pamela S. Gates, Judge

                                 AFFIRMED


                                  COUNSEL

Arizona Attorney General’s Office, Phoenix
By Terry M. Crist
Counsel for Appellee

Janelle A. McEachern, Chandler
Counsel for Appellant
                        STATE v. VILLALOBOS
                         Decision of the Court



                     MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1           Alfonso Quiroz Villalobos (“Villalobos”) appeals his
convictions and sentences on the grounds there is insufficient evidence to
support his convictions. For the reasons discussed below, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            On the night of December 30, 2012, Martha B. was home
with her boyfriend Gabriel G. Martha’s three children were also present
in the home: Jose, who was fifteen years old; Yullett, who was six years
old; and Saul, an infant. While Martha was watching television, she heard
a loud knock on the front door. She looked outside and saw a man in a
black mask pounding on the front door. In response, Gabriel ran out the
back door, climbed over the fence, and fled from the scene.

¶3            Martha asked the man to identify himself. The man, later
identified as co-defendant Federico Rodriguez, stated he was a police
officer and told Martha to open the front door. She refused, and called
911. Martha then heard someone breaking the glass on the front door and
saw an intruder forcing his way into the house. Martha gathered her
children and ran out the back door.

¶4            Martha and her children tried to escape by climbing over the
back fence. The family was confronted by a man later identified as co-
defendant Florentino Josue Millan Erivez (“Erivez”) while they were
trying to climb over the fence.1 Erivez or Rodriguez pointed his gun at


1 Martha and Jose identified this man as Erivez. At trial, however,
Rodriguez testified that he confronted the family in the backyard. Erivez
corroborated Rodriguez’s testimony, stating that by the time he made it
into the backyard, Rodriguez was marching the family back into the
house.



                                    2
                         STATE v. VILLALOBOS
                          Decision of the Court

Martha and ordered her to get off of the phone. Erivez or Rodriguez then
took the phone away from Martha and disconnected the 911 call. Jose
believed at this point that the individual was going to shoot him and his
family. Erivez or Rodriguez then directed Martha and her children back
inside the house.

¶5           Rodriguez ordered Martha and her family to sit on the
couches in the living room. Rodriguez then began questioning Martha
about her “husband.” Rodriguez instructed Erivez to tie Martha’s hands
while he searched the house. After threatening to use pepper spray if she
did not comply with his request, Erivez was able to tie Martha’s hands
behind her back.

¶6            At some point, Villalobos entered the living room carrying a
shotgun. Villalobos had been in the bedrooms searching the home. Upon
entering the living room, Villalobos told Rodriguez that “it was all clear,
no weapons, no drugs.” Villalobos then questioned Martha, asking her if
she “knew what they were there for,” and then advising her they were
there “for the guns, the drugs, and the money.”

¶7           Police officers arrived on the scene shortly after the
defendants entered the home. One officer entered the back yard and
observed Villalobos standing in the living room, the location where the
family was being held, holding a shotgun.

¶8            Rodriguez spoke to the police, advising them he was a bail
recovery agent searching for a fugitive. Rodriguez stated that he recruited
Erivez and Villalobos to assist him in searching for the fugitive in the
victims’ home. The officers became suspicious, however, when Rodriguez
was only able to provide a vague physical description of the fugitive.
Rodriguez did not know the full name or date of birth of the fugitive, nor
did he have a photo or any paperwork regarding the fugitive. As the
officers continued to question Rodriguez, he kept changing the fugitive’s
name and physical description.          Eventually, the officers arrested
Villalobos, Rodriguez and Erivez.

¶9            All three co-defendants were jointly indicted and tried
together. The jury convicted Villalobos on four counts of unlawful
imprisonment, lesser-included offenses of counts two through five.
Villalobos was also convicted of three counts of disorderly conduct (as to
Martha, Jose, and Yullett), lesser-included offenses of counts six through
eight. Villalobos timely appealed.




                                    3
                          STATE v. VILLALOBOS
                           Decision of the Court

                               DISCUSSION

                            Standard of Review

¶10           “We review the sufficiency of the evidence presented at trial
only to determine if substantial evidence exists to support” the verdict.
State v. Stroud, 209 Ariz. 410, 411, ¶ 6, 103 P.3d 912, 913 (2005).
“Substantial evidence is proof that reasonable persons could accept as
sufficient to support a conclusion of a defendant’s guilt beyond a
reasonable doubt.” State v. Spears, 184 Ariz. 277, 290, 908 P.2d 1062, 1075
(1996). Substantial evidence required for a conviction may be either
circumstantial or direct. State v. Pena, 209 Ariz. 503, 505, ¶ 7, 104 P.3d 873,
875 (App. 2005). We view the evidence “in the light most favorable to
sustaining the jury verdict, and resolve all inferences against” the
defendant. Stroud, 209 Ariz. at 412, ¶ 6, 103 P.3d at 914.

                           Mistake of Law or Fact

¶11          Villalobos asserts that he mistakenly believed the fugitive
had signed a written waiver permitting Villalobos and his co-defendants
to lawfully enter the subject home and arrest him. Based on Arizona
Revised Statute (“A.R.S.”) section 13-204(A)(1) (2014),2 Villalobos claims
this mistake of fact negated the requisite mental state for each of his
convictions.

¶12          Under Arizona law, a mistake of law does not relieve a
defendant of criminal responsibility. A.R.S. § 13-204(B). However, a
mistaken belief of fact may negate the “culpable mental state required for
commission of an offense.” A.R.S. § 13-204(A)(1).

¶13           In substance, Villalobos’ mistaken belief defense is based on
a mistake of law. Villalobos believed entry into the victims’ home was
lawful based on the purported consent of the fugitive. Villalobos’ belief
was incorrect. Arizona law prohibits a bail recovery agent from entering
“an occupied residential structure without the consent of the occupants
who are present at the time of entry.” A.R.S. § 13-3885(B)(1) (emphasis
added). In addition, a bail recovery agent is only authorized to arrest the
fugitive; there is no authority allowing a bail recovery agent to detain all
of the occupants of a home while apprehending a fugitive. A.R.S. § 13–


2We cite to the current version of the applicable statues in this decision,
unless revisions material to this decision have since occurred.



                                      4
                         STATE v. VILLALOBOS
                          Decision of the Court

3885(A). More importantly, Villalobos’ mistake of law defense is not,
pursuant to A.R.S. § 13-204(B), a cognizable defense.

¶14          Additionally, Villalobos’ claimed mistake of fact does not
negate his mental state as to Martha and the children. Even if Villalobos
thought he could lawfully enter the home and arrest the fugitive, this
mistaken belief provided no legal defense for unlawfully restraining the
victims and threatening them with a gun.

                         Unlawful Imprisonment

¶15           Villalobos also asserts there was insufficient evidence to
convict him of unlawful imprisonment. A defendant commits the crime of
unlawful imprisonment by “knowingly restraining another person.”
A.R.S. § 13-1303(A). The element of “restraint” is defined as restricting “a
person’s movements without consent, without legal authority, and in a
manner which interferes substantially with such person’s liberty, by either
moving such person from one place to another or by confining such
person.” A.R.S. § 13–1301(2). A person is restrained “without consent” if
it is accomplished by physical force or intimidation. A.R.S. § 13-
1301(2)(a).

¶16           There is substantial evidence supporting Villalobos’
convictions for unlawful imprisonment. Martha and Jose testified that
Villalobos interrogated and stood guard over the family with a shotgun.
An officer corroborated their testimony, testifying that when he arrived at
the scene he saw Villalobos standing in the living room holding a shotgun.

¶17          Villalobos was also criminally accountable for the actions of
Rodriguez and Erivez as an accomplice. See A.R.S. § 13-303(A)(3) (stating
that an “accomplice” is accountable for the criminal acts of another). An
accomplice is defined as one who, “with the intent to promote or facilitate
the commission of an offense,” solicits, commands, aids, or “provides
means or opportunity to another person to commit” a crime. A.R.S. § 13–
301.

¶18           Here, all three defendants jointly participated in the home
invasion. Villalobos searched the home while Erivez or Rodriguez
captured the victims in the backyard at gunpoint, marched them into the
living room, and bound Martha’s wrists. Villalobos’ armed presence
assisted Rodriguez and Erivez, restraining the movements of the victims
with a shotgun while his co-defendants were searching the house.
Villalobos also aided his co-defendants by interrogating Martha about the
location of “the guns, the drugs, and the money.”


                                     5
                         STATE v. VILLALOBOS
                          Decision of the Court

¶19         Based on this record, there is substantial evidence
supporting Villalobos’ convictions for unlawful imprisonment.

                           Disorderly Conduct

¶20            Villalobos contends there was insufficient evidence
supporting his convictions for disorderly conduct. As applicable here, the
crime of disorderly conduct required the State to prove Villalobos, “with
intent to disturb the peace or quiet of a neighborhood, family or person, or
with knowledge of doing so, . . . [r]ecklessly handle[d], display[ed] or
discharge[d] a deadly weapon or dangerous instrument.” A.R.S. § 13-
2904(A)(6). To prove recklessness for the purposes of § 13–2904, the State
was required to show Villalobos: (1) was “aware of a substantial and
unjustified risk” that handling, displaying, or discharging a deadly
weapon would disturb the peace and quiet of the victims, and (2) “that
such a risk constitute[d] a gross deviation from the standard of care that a
reasonable person would observe in the situation.” In re Robert A., 199
Ariz. 485, 488, ¶ 14, 19 P.3d 626, 629 (App. 2001); A.R.S. § 13-105(10)(c).

¶21           There is substantial evidence supporting Villalobos’
convictions for disorderly conduct. Villalobos stood next to the victims in
the living room, restraining their movements, while holding a shotgun.
Villalobos was also holding the shotgun while he interrogated the victims.
Based on this evidence, the jury could have reasonably concluded that
Villalobos disturbed the peace and quiet of the victims by recklessly
displaying/handling the shotgun.

                             CONCLUSION

¶22          For the foregoing reasons, we affirm Villalobos’ convictions
and sentences.




                                   :ama




                                     6